igi THE TICKTIN LAW GROUP
4 “The lawyers you want between you and your problems”

 

May 18, 2020

Joseph M. Harary

Research Frontiers Inc. Via Certified Mail and E-mail
240 Crossways Park Drive 7019 2280 0000 6978 9880

Woodbury, NY 11797-2033
Harary@SmartGlass.com

Re: Violation of U.S. Patents owned by Global Glass

Dear Mr. Harary:

Please be advised that I represent Global Glass Technologies, Inc in regard to its
intellectual property rights.

As you are aware, SPD Control System Corp. assigned to my client the U.S. Patent
Registration Nos.: 7,800,812; 8,098,421; 8,120,839; 8,792,154; 9,261,752; and 9,658,509. The
patent most pertinent to this letter is Registration No. 8,792,154.

Global Glass is aware that you are using and licensing to third parties the patent(s) that
you know were assigned to Global Glass. Global Glass is also aware that you collected and are
still collecting royalties in connection with the above-referenced patents which rightfully belong
to Global Glass. Your activities constitute willful patent infringement under 35 U.S.C. § 271.

In view of the above, Global Glass demands that you immediately:

1. Cease and desist from licensing the above-reference patents, and manufacturing,
promoting, or selling any products that incorporate Global Glass’s patented
technology unless and until a license is obtained;

2. Provide a list of current and past licensees since 2016;

3. Provide a full and complete accounting of all sales and/or royalties of any
licenses or products offered incorporating Global Glass’s patents; and

4. Fully reimburse Global Glass for all legal expenses incurred in addressing your
unlawful actions.

Global Glass would prefer to resolve this matter amicably. Please contact me
at (561) 232-2222 or at cpalacios@legalbrains.com on or before June 1, 2020 to discuss this
matter. If IJ do not hear from you, Global Glass intends to take whatever action it deems
necessary to protect its intellectual property rights without further notice.

This letter also serves as notice that you may not discard, destroy, alter, or otherwise
spoil any evidence relating to this matter until it is resolved or fully adjudicated.

Yours very tryuby,—__
i ————

(—*i
Chezare Palacios

 

CP:ms

270 SW Natura Avenue, Deerfield Beach, FL 33441 © 561.232.2222 e www.LegalBrains.com

‘Sinsonti niin cies LS si cm mm

DEERFIELD BEACH e MIAMI e TAMPA
